           Case 2:19-cv-01303-KJM-CKD Document 1 Filed 07/12/19 Page 1 of 6


1    Amy Lynn Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
2
     30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
5    aginsburg@creditlaw.com
     Attorney for Plaintiff
6

7
                      UNITED STATES DISTRICT COURT
8                FOR THE EASTERN DISTRICT OF CALIFORNIA
9
                                             )   Case No.:
10                                           )
     KATINA LACY,                            )   COMPLAINT FOR DAMAGES
11
                                             )   FOR VIOLATION OF THE
12               Plaintiff.                  )   TELEPHONE CONSUMER
                                             )   PROTECTION ACT 47 U.S.C. § 227
13         v.                                )   ET SEQ.
14
                                             )
     CAPITAL ONE,                            )   JURY TRIAL DEMANDED
15                                           )
                    Defendant.               )
16
                                             )
17                                           )
18

19                                   COMPLAINT

20         KATINA LACY (“Plaintiff”), by and through her attorneys, KIMMEL &
21
     SILVERMAN, P.C., alleges the following against CAPITAL ONE (“Defendant”):
22
                                   INTRODUCTION
23

24         1.    Plaintiff’s Complaint is based on the Telephone Consumer Protection
25   Act 47 U.S.C. § 227, et seq. (“TCPA).
26

27                                         -1-
                                  PLAINTIFF’S COMPLAINT
28
           Case 2:19-cv-01303-KJM-CKD Document 1 Filed 07/12/19 Page 2 of 6


1

2
                               JURISDICTION AND VENUE
3
           2.     Jurisdiction of this court arises pursuant to 28 U.S.C. § 1331 grants
4

5    this court original jurisdiction of all civil actions arising under the laws of the

6    United States. See Mins v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L.
7
     Ed. 2d 881 (2012).
8
           3.     Defendant conducts business in the State of California and as such,
9

10   personal jurisdiction is established.
11         4.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
12

13

14
                                             PARTIES

15         5.     Plaintiff is a natural person residing in North Highlands, California
16
     95660.
17
           6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
18

19
           7.     Defendant is a company with its headquarters located at 1680 Capital

20   One Dr., McLean, VA 22101.
21
           8.     Defendant is a “person” as that term is defined by 47 U.S.C. §
22
     153(39).
23

24

25

26

27                                           -2-
                                    PLAINTIFF’S COMPLAINT
28
              Case 2:19-cv-01303-KJM-CKD Document 1 Filed 07/12/19 Page 3 of 6


1             9.    Defendant acted through its agents, employees, officers, members,
2
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
3
     representatives, and insurers.
4

5

6                                FACTUAL ALLEGATIONS
7
              10.   Plaintiff has a cellular telephone number.
8
              11.   Plaintiff only used this number as a cellular telephone number.
9

10            12.   Defendant placed repeated harassing telephone calls to Plaintiff on
11   her cellular telephone.
12
              13.   When contacting Plaintiff on her cellular telephone, Defendant used
13

14
     an automatic telephone dialing system, automated messages, and/or a prerecorded

15   voice.
16
              14.   Defendant’s calls to Plaintiff’s cellular telephone would usually begin
17
     with a pre-recorded voice or a noticeable delay before Plaintiff was transferred to
18

19
     a live agent or the call terminated.

20            15.   Plaintiff also received automated voicemails from Defendant.
21
              16.   Defendant’s telephone calls to Plaintiff cellular telephone were not
22
     made for “emergency purposes.”
23

24            17.   Shortly after calls began, Plaintiff demanded that Defendant stop

25   placing calls to her cellular telephone, thereby revoking any consent that
26

27                                             -3-
                                      PLAINTIFF’S COMPLAINT
28
           Case 2:19-cv-01303-KJM-CKD Document 1 Filed 07/12/19 Page 4 of 6


1    Defendant may or may not have thought it had to call her.
2
           18.    Once Defendant was aware its calls were unwanted, any further calls
3
     could only have been for the purpose of harassment.
4

5          19.    Plaintiff found the Defendant’s repeated calls upsetting, harassing,

6    aggravating, annoying, frustrating, and invasive.
7

8
                                    COUNT I
9
                          DEFENDANT VIOLATED THE TCPA
10
           20.    Plaintiff incorporates the foregoing paragraphs as though the same
11

12   were set forth at length herein.

13         21.    Defendant initiated multiple automated telephone calls to Plaintiff’s
14
     cellular telephone using a prerecorded voice.
15
           22.    Defendant initiated automated calls to Plaintiff using an automatic
16

17   telephone dialing system.
18         23.    Defendant’s calls to Plaintiff were not made for emergency purposes,
19
     but rather were placed in its attempts to attempt to collect an alleged account
20
     balance owed by Plaintiff.
21

22         24.    After Plaintiff told Defendant to stop calling in or around the Fall of
23
     2017, Defendant was on notice that any applicable consent, if any ever existed,
24
     was revoked.
25

26

27                                           -4-
                                    PLAINTIFF’S COMPLAINT
28
           Case 2:19-cv-01303-KJM-CKD Document 1 Filed 07/12/19 Page 5 of 6


1          25.    Defendant’s acts as described above were done with malicious,
2
     intentional, willful, reckless, wanton, and negligent disregard for Plaintiff’s rights
3
     under the law and with the purpose of harassing Plaintiff.
4

5          26.    The acts and/or omissions of Defendant were done unfairly,

6    unlawfully, intentionally, deceptively, and fraudulently and absent lawful right,
7
     legal defense, legal justification, or legal excuse.
8
           27.    As a result of the above violations of the TCPA, Plaintiff has suffered
9

10   the loss and damages set forth above entitling Plaintiff to an award of statutory,
11   actual, and treble damages.
12

13

14
           WHEREFORE, Plaintiff, KATINA LACY, respectfully prays for a

15   judgment as follows:
16
              a. All actual damages suffered pursuant to 47 U.S.C. § 227(b)(3)(A);
17
              b. Statutory damages of $500.00 per telephone call in violation of the
18

19
                  TCPA pursuant to 47 U.S.C. § 227(b)(3)(B);

20            c. Treble damages of $1,500 for each call in violation of the TCPA,
21
                  pursuant to 47 U.S.C. §§ 227(c)(5)(B) and 227(c)(5)(C);
22
              d. Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and
23

24            e. Any other relief deemed appropriate by this Honorable Court.

25

26

27                                            -5-
                                     PLAINTIFF’S COMPLAINT
28
            Case 2:19-cv-01303-KJM-CKD Document 1 Filed 07/12/19 Page 6 of 6


1                           DEMAND FOR JURY TRIAL
2
            PLEASE TAKE NOTICE that Plaintiff, KATINA LACY, demands a jury
3
     trial in this case.
4

5

6

7
                                         RESPECTFULLY SUBMITTED,

8                                        KIMMEL & SILVERMAN, P.C..
       DATED: 7/12/19
9
                                        By:_/s/ Amy L. Bennecoff Ginsburg
10                                         Amy L. Bennecoff Ginsburg (275805)
                                           Kimmel & Silverman, P.C
11                                         30 East Butler Pike
12                                         Ambler, PA 19002
                                           Telephone: (215) 540-8888
13                                         Facsimile (215) 540-8817
14
                                           Email: aginsburg@creditlaw.com
                                           Attorney for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27                                        -6-
                                 PLAINTIFF’S COMPLAINT
28
